VAN BRUNT, P. J.
(dissenting). I cannot concur in the conclusion arrived at by Mr. Justice FOLLETT as to the questions raised by this appeal. It seems to me that it was clear error for the court to refuse to charge that there was no proof that the step of the stage was in any way defective. This error was accentuated by the reply of the court to the request. He said to the jury: “You have heard the evidence in regard to what might have been done with known appliances with respect to the stage,”—thereby charging the jury that if there were any known appliances which might possibly have made this stage safer, in view of the knowledge obtained from the happening of this accident, the defendant was guilty of *1103negligence; thus presenting a rule of diligence for which I have been unable to find any precedent, and for which no authority is claimed by the respondent. The evidence was conclusive, even according to the testimony of the plaintiff’s witness on this subject, that this was an ordinary mode of construction. It is true he testifies that there were other modes of construction by which the back of the step was filled in, but it is not contended that that mode of construction was adopted for the purpose of meeting results such as were produced in the case at bar. It is probably true that the plaintiff might not have been so severely injured had this step had a solid back; but there is no particle of evidence that any accident of this kind had ever happened before. Under the rule as settled by a large number of cases, of which the following are merely samples, where an appliance has been used for a considerable length of time, and has not been found defective, and no accident has happened in consequence of it, it is not negligent to continue its use. Lafflin v. Railroad Co., 106 N. Y. 136, 12 N. E. 599; Crocheron v. Ferry Co., 56 N. Y. 656; Loftus v. Ferry Co., 84 N. Y. 455; Tonkins v. Ferry Co., 47 Hun, 562. The establishment of any other rule would be requiring of transportation companies a measure of diligence with which it would be almost impossible for them to comply. It is undoubtedly true, as the expert witness Mulholland testifies, that steps with risers or solid backs were a well-known mode of construction in building stages at that time. But he also testifies that these were not the only kind of steps built; that open steps were used in other forms of stages; that the closed step was something new; and that open steps were made for large cities. Without considering the testimony upon the part of the defendant in this respect, it is clear that the stage in question was built after the ordinary manner of construction; and that the jury had no right to find, as they were virtually directed to do, that the defendant was negligent because of this method of construction. The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.